Opinion by
Judge Blatt,
The appellant, Velma Richards, appeals from an order of the Unemployment Compensation Board of Review which affirmed a referee’s determination that she was ineligible for compensation benefits under Section 402(b)(1) of the Unemployment Compensation Law1 (Act) because she had voluntarily termi*427nated her employment without canse of a necessitous and compelling nature.
The appellant had been employed as a school bus driver for the Quaker Valley School District near Sewickley, Pennsylvania, and her husband had a full-time job as a farm hand. His compensation included the use of a house in Sewickley, but his services were involuntarily terminated in January 1976 and they were required to vacate the house provided by his employer. The appellant and her husband then resettled in a home, which was located in Large, Pennsylvania, approximately 45 miles from Sewickley, the use of which was given to them by a relative. Because of the distance of her new home from the Sewickley area, the appellant voluntarily terminated her employment with the School District, and she subsequently obtained another job as a school-bus driver in the Large area. She was laid off there, however, after only five days because of lack of work, when she then applied for unemployment compensation benefits. She had not yet earned six times her weekly benefit rate while employed by the second employer, so her eligibility for benefits was required to be determined on the basis of her separation from her prior position. See Section 4a(f) of the Act, 43 P.S. §401 (f). The referee and the Board both found that she had terminated her employment because the distance was too great for her to commute to her place of employment from her new home in the Large, Pennsylvania area and held that she had not established a cause of necessitous and compelling nature for leaving pursuant to Section 402(b) (2) (I) of the Act,2 which provides as follows:
*428An employe shall be ineligible for compensation for any week—
In which his or her unemployment is due to leaving work (I) .to accompany or to join his or her spouse in a new locality. . . .
43 P.S. §802(b) (2) (I). This appeal followed.
The appellant maintains that she did not terminate her employment to accompany her husband but rather because she had lost her home in Sewickley and therefore had to travel 45 miles to work, and she claims that this was a necessitous and compelling cause for leaving her work in Sewickley. We believe, however, that it was her choice not to re-establish her home in Sewickley and likewise her choice to leave her work there and to join her spouse and live in a new locality. This, we believe, was clearly disqualifying.
We must therefore affirm the order of the Board denying benefits.
Order
And Now, this 4th day of May, 1979, the order of the Unemployment Compensation Board of Review in the above-captioned matter is hereby affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1).


 This Court has recently held Section 402(b)(2)(II) of the Act, which renders claimants ineligible for compensation who are unemployed “because of marital, filial or other domestic obligations or circumstances,” without regard to whether or not it was a *428cause of necessitous and compelling nature, to be unconstitutional. Wallace v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 342, 393 A.2d 43 (1978). However, the constitutionality of Section 402(b) (2) (I), which governs the appellant’s situation, has not been raised here.